Citation Nr: 0021441	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  97-03 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 1974 
and from January 1975 to January 1977.  He died in October 
1995 as the result of squamous cell carcinoma of the lung.  

This appeal arises from an October 1995 regional office 
determination that entitlement to service connection for the 
cause of the veteran's death was not warranted.  The 
appellant, the veteran's surviving spouse, timely appealed.  
She testified at a video conference hearing with the Board in 
October 1998 from the Louisville, Kentucky, Regional Office.

In March 1999, the Board remanded the case to obtain 
additional information.  After such information was obtained, 
the regional office affirmed its prior denial of the 
appellant's claim, and the case was returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The regional office has obtained all necessary evidence 
for an equitable disposition of the appellant's claim.  

2.  Squamous cell carcinoma of the lung was not present in 
service, was initially manifested many years after discharge 
from service, and has not been medically linked to the 
veteran's service.  

3.  The veteran did not serve in Vietnam, and he was not 
exposed to Agent Orange during service.  

4.  The veteran had not been granted service connection for 
any disability during his lifetime.  


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma of the lung, which caused the 
veteran's death, was not incurred in or aggravated by 
service, cannot be presumed to have been incurred in service, 
was not caused by exposure to Agent Orange, and was not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (1999).  

2.  The appellant has not submitted evidence of a 
well-grounded claim for service connection for the cause of 
the veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 
38 C.F.R. §  3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the appellant has maintained that the veteran 
served in Vietnam and was exposed to Agent Orange while in 
Vietnam.  She contends that the disability that caused his 
death was directly linked to his exposure to Agent Orange 
during service, as there was no indication in his family 
medical history of cancer.  

I.  Background

The veteran's DD 214's for his two periods of service show 
that he served on active duty in the Marine Corps, and that 
he had no foreign and/or sea service.  However, a service 
administrative record listing the veteran's duty 
organizations indicate that he was assigned to the "Marine 
Barracks, USNS, FPO New York 09571" as a guard from January 
1973 through January 1974.  

Pursuant to the Board's remand decision of March 1999, the 
veteran's service personnel and administrative records were 
obtained.  These records contain a Barracks Special Order 
authorizing the veteran's travel on January 9, 1974 from his 
duty station at Keflavik, Iceland, and his order to report to 
his new duty station (in the United States) on February 4, 
1974.  

A review of the service medical records fails to show any 
complaints, findings, or diagnoses indicative of squamous 
cell carcinoma of the lung.  A service medical record dated 
on February 18, 1973 indicates that the veteran was seen for 
an X-ray of the right foot at the U.S. Naval Station 
Dispensary, Keflavik, Iceland.  Further entries in 1973 show 
that he received treatment at the Station Dispensary, U.S. 
Naval Station, Fleet Post Office, New York, New York, 09571.  
On an examination for discharge from service in June 1974, 
the veteran had no significant complaints, aside from eye 
trouble.  Clinical evaluation was essentially normal.  

The service medical records for the veteran's second period 
of service, including examination for discharge from service, 
were negative for any complaints, findings, or diagnoses 
indicative of squamous cell carcinoma of the lung.  The 
veteran's service medical and administrative records for both 
periods of service fail to show that he served in Vietnam, or 
that he was exposed to Agent Orange in service.

A claim for a permanent and total disability rating for 
pension was received from the veteran in October 1994 in 
which he indicated that he had recently been diagnosed as 
having squamous cell carcinoma of the lung.  Statements were 
received from A. Vaezy, M.D., and from Igor G. Rayevsky, 
M.D., indicating that the veteran had been diagnosed as 
having squamous cell carcinoma of the lung.  

In January 1995, the veteran was found entitled to a 
permanent and total disability rating for pension.  

Subsequently, other physicians' statements describe the 
veteran's continued treatment for squamous cell carcinoma of 
the lung until his death.  These records fail to show any 
findings or opinions that the squamous cell carcinoma of the 
lung was related to the veteran's service, or to any exposure 
to Agent Orange.  Two statements noted that the veteran's 
father had died from cancer.  Subsequently, more detailed 
reports from Dr. Rayevsky dated in 1993 and 1994 were 
received indicating that the veteran's family history was 
positive for lung cancer.  

At a video conference hearing with the Board in October 1998, 
the appellant indicated that the veteran had stated that he 
had been aboard ship for a period of time and then was in 
Vietnam for a period of time.  She maintained that the 
veteran's Vietnam experience led directly to the subsequent 
development of squamous cell carcinoma of the lung.  

II.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singularly or with other conditions be the immediate or 
underlying cause, or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, supra.  An 
allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet the statutory burden on the 
necessity will depend upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91-93 (1993). 

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Under applicable criteria, if the veteran was exposed to a 
herbicide agent during active service, the diseases as set 
forth in the applicable regulation shall be service 
connected, if the requirements are otherwise met, even though 
there is no record of such disease during service.  One of 
these diseases set forth in the applicable regulations is 
carcinoma of the lung.  If a veteran served in the Republic 
of Vietnam during the period from January 1962 to May 1975 
and has a listed disease, he is presumed to have been exposed 
to a herbicide during such service, unless there is 
affirmative evidence to establish that he was not exposed to 
such herbicide during service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309.  

Initially, it should be noted that the service medical 
records and medical records after discharge from service fail 
to establish that a carcinoma of the lung was present in 
either period of service, or was manifested to a compensable 
degree within a year of discharge from either period of 
service.  Squamous cell carcinoma of the lung was first found 
and diagnosed more than 16 years after the veteran's 
discharge from his last period of service.  Further, there is 
no medical evidence showing that squamous cell carcinoma of 
the lung was associated with either period of service, or was 
proximately due to or the result of any disease or disability 
incurred in aggravated in service.  38 C.F.R. § 3.310.  

Basically, the appellant maintains that the veteran served in 
Vietnam and was exposed to Agent Orange while in Vietnam.  
She maintains that the squamous cell carcinoma of the lung 
which caused the veteran's death is directly linked to the 
veteran's Vietnam experience and exposure to Agent Orange.  

However, the veteran's service administrative records and 
service medical records affirmatively establish that the 
veteran did not serve in Vietnam during the period of 
presumed exposure and that he cannot be presumed to have been 
exposed to Agent Orange.  In essence, the designation 
"Marine Barracks, USNS, FPO New York 09571" designating the 
veteran's organizational status from January 1973 to January 
1974 indicates, that while the veteran served away from the 
United States, he served in Iceland.  That is his only 
documented foreign service.  The service medical record in 
February 1973 specifically mentions the dispensary at his 
duty station in Keflavik, Iceland, and his orders for his 
return to the United States indicates that he was returning 
in January 1974 from his duty station in Keflavik, Iceland.  
These records are quite persuasive that the veteran served in 
Iceland and not Vietnam.  The service medical and service 
administrative records contain no hint that the veteran 
served in Vietnam.  The appellant speculated at the hearing 
that he might have transited through Vietnam incidental to 
his foreign travel in service.  That possibility is quite 
implausible, given the location of Iceland on the opposite 
side of the world from Vietnam.  There is simply no 
persuasive evidence of an official nature, from disinterested 
persons, or from persons who served with the veteran, that he 
served in or ever visited Vietnam.

The present record fails to establish that the veteran served 
in Vietnam, or that he was exposed to Agent Orange while in 
service.  The current medical records fail to establish that 
the veteran's treating physicians in the 1990's believed in 
any way that the squamous cell carcinoma of the lung was 
related to the veteran's service, or that the veteran was 
exposed to Agent Orange during service.  Basically, there is 
no medical evidence or medical opinion showing a nexus 
between the squamous cell carcinoma of the lung and the 
veteran's service.  There is no medical evidence showing that 
a service-connected disability caused the veteran's death, or 
that a service-connected disability materially contributed to 
cause the veteran's death.  As a result, the appellant's 
claim for service connection for the veteran's death is not 
well grounded and it must be denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death has not been established.  The benefit sought 
on appeal is denied.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 

